                                                                              E-FILED
                                                   Monday, 30 March, 2020 03:28:39 PM
                                                         Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

Malcolm Wiggins,                        )
                                        )
                       Plaintiff,       )
                                        )
v.                                      )        20-4040
                                        )
Christine Brannon, et al.               )
                                        )
                       Defendants.      )
                                        )
                                        )

                         MERIT REVIEW ORDER

      The plaintiff, proceeding pro se, and currently incarcerated at
Hill Correctional Center, was granted leave to proceed in forma
pauperis. The case is now before the court for a merit review of
plaintiff’s claims. The court is required by 28 U.S.C. § 1915A to
“screen” the plaintiff’s complaint, and through such process to
identify and dismiss any legally insufficient claim, or the entire
action if warranted. A claim is legally insufficient if it “(1) is
frivolous, malicious, or fails to state a claim upon which relief may
be granted; or (2) seeks monetary relief from a defendant who is
immune from such relief.” 28 U.S.C. § 1915A.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted).
      Plaintiff alleges that he suffers from COPD, asthma, sleep
apnea, diverticulitis, and several other medical conditions. He sued
more than 40 defendants from two prisons and IDOC
administration alleging that he was transferred from Illinois River
Correctional Center to Hill Correctional Center in retaliation for
filing lawsuits and grievances. Plaintiff alleges that Defendants
Osmundson and Awada failed to adequately treat an abscessed
tooth at Illinois River Correctional Center (“Illinois River”).

      Plaintiff alleges that medical staff at Hill Correctional Center
(“Hill”) failed to follow recommendations from his pulmonologist,
provide a portable oxygen tank, or otherwise adequately treat his
medical conditions. Plaintiff alleges that the warden and other
correctional staff harassed him in response to several complaints
and failed to address a rodent infestation in his cell and his alleged
inability to shower for five (5) months.

      Plaintiff states a claim against Defendants Bautista, Steele,
Pilger, Finninni, Parrish, Lindorff, and Wexford Health Sources for
deliberate indifference to a serious medical need. Petties v. Carter,
836 F.3d 722, 729-30 (7th Cir. 2016) (en banc); Monell v. Dep’t of
Social Srvcs. of City of New York, 436 U.S. 658 (1978). Plaintiff also
states a First Amendment retaliation claim against Defendants
Dorethy, Toops, Lippen, Collins, Meeks, and Perble, and an Eighth
Amendment claim for inhumane conditions of confinement against
Defendants Dorethy and Lindorff. Daugherty v. Page, 906 F.3d 606,
610 (7th Cir. 2018); Townsend v. Fuchs, 522 F.3d 765, 773 (7th
Cir. 2008).

     Plaintiff cannot sue Defendants Baldwin, Jeffreys, Williams,
McLaughlin, Brannon, Conn, Lehman, and Orkies just because
they were in charge. No plausible inference arises that these
defendants personally participated in the alleged events. Vance v.
Peters, 97 F.3d 987, 991 (7th Cir. 1996). Plaintiff does not state a
claim against Defendants Schultz, Frost, Benton, McCarty, Sneed,
Thull, and Burle for their alleged roles in handling Plaintiff’s
grievances. George v. Smith, 507 F.3d 605, 609-10 (7th Cir. 2007).
     Plaintiff does not state a claim under the Americans with
Disabilities Act against any defendant. The ADA does not create a
remedy where a plaintiff complains about incompetent medical
treatment, not the exclusion therefrom. Bryant v. Madigan, 84 F.3d
246, 249 (7th Cir. 1996). Plaintiff makes no allegations against
Defendants Ek, Woods, Barrientes, Huffer, Wexford Nurse K.C.,
Lopez, Jones, Rayhill, Jaimet, White, Ferguson, and Garza in the
body of his complaint, and, therefore, these defendants will be
dismissed.

     The claims against Defendants Osmundson and Awada are
unrelated to the claims against Hill officials, and, therefore, they
belong in a separate lawsuit. George v. Smith, 507 F.3d 605, 607
(7th Cir. 2007) (“Unrelated claims against different defendants
belong in different suits.”); Owens v. Godinez, 860 F.3d 434, 436
(7th Cir. 2017) (“[D]istrict courts should not allow inmates to flout
the rules for joining claims and defendants…or to circumvent the
Prison Litigation Reform Act’s fee requirements by combining
multiple lawsuits into a single complaint.”). The Court will sever
these claims as directed below.

It is therefore ordered:

     1.   Pursuant to its merit review of the Complaint under 28
          U.S.C. § 1915A, the court finds that the plaintiff states
          an Eighth Amendment claim for deliberate indifference to
          a serious medical need against Defendants Bautista,
          Steele, Pilger, Finninni, Parrish, Lindorff, and Wexford
          Health Sources, a First Amendment retaliation claim
          against Defendants Dorethy, Toops, Lippen, Collins,
          Meeks, and Perble, and an Eighth Amendment claim for
          inhumane conditions of confinement against Defendants
          Dorethy and Lindorff. Any additional claims shall not be
          included in the case, except at the court’s discretion on
          motion by a party for good cause shown or pursuant to
          Federal Rule of Civil Procedure 15.
2.   This case is now in the process of service. The plaintiff is
     advised to wait until counsel has appeared for the
     defendants before filing any motions, in order to give the
     defendants notice and an opportunity to respond to
     those motions. Motions filed before defendants' counsel
     has filed an appearance will generally be denied as
     premature. The plaintiff need not submit any evidence to
     the court at this time, unless otherwise directed by the
     court.

3.   The court will attempt service on the defendants by
     mailing each defendant a waiver of service. The
     defendants have 60 days from the date the waiver is sent
     to file an answer. If the defendants have not filed
     answers or appeared through counsel within 90 days of
     the entry of this order, the plaintiff may file a motion
     requesting the status of service. After the defendants
     have been served, the court will enter an order setting
     discovery and dispositive motion deadlines.

4.   With respect to a defendant who no longer works at the
     address provided by the plaintiff, the entity for whom
     that defendant worked while at that address shall
     provide to the clerk said defendant's current work
     address, or, if not known, said defendant's forwarding
     address. This information shall be used only for
     effectuating service. Documentation of forwarding
     addresses shall be retained only by the clerk and shall
     not be maintained in the public docket nor disclosed by
     the clerk.

5.   The defendants shall file an answer within 60 days of the
     date the waiver is sent by the clerk. A motion to dismiss
     is not an answer. The answer should include all defenses
     appropriate under the Federal Rules. The answer and
     subsequent pleadings shall be to the issues and claims
     stated in this opinion. In general, an answer sets forth
     the defendants' positions. The court does not rule on the
     merits of those positions unless and until a motion is
     filed by the defendants. Therefore, no response to the
     answer is necessary or will be considered.

6.   This district uses electronic filing, which means that,
     after defense counsel has filed an appearance, defense
     counsel will automatically receive electronic notice of any
     motion or other paper filed by the plaintiff with the clerk.
     The plaintiff does not need to mail to defense counsel
     copies of motions and other papers that the plaintiff has
     filed with the clerk. However, this does not apply to
     discovery requests and responses. Discovery requests
     and responses are not filed with the clerk. The plaintiff
     must mail his discovery requests and responses directly
     to defendants' counsel. Discovery requests or responses
     sent to the clerk will be returned unfiled, unless they are
     attached to and the subject of a motion to compel.
     Discovery does not begin until defense counsel has filed
     an appearance and the court has entered a scheduling
     order, which will explain the discovery process in more
     detail.

7.   Counsel for the defendants is hereby granted leave to
     depose the plaintiff at his place of confinement. Counsel
     for the defendants shall arrange the time for the
     deposition.

8.   The plaintiff shall immediately notify the court, in
     writing, of any change in his mailing address and
     telephone number. The plaintiff's failure to notify the
     court of a change in mailing address or phone number
     will result in dismissal of this lawsuit, with prejudice.

9.   If a defendant fails to sign and return a waiver of service
     to the clerk within 30 days after the waiver is sent, the
     court will take appropriate steps to effect formal service
     through the U.S. Marshals service on that defendant and
     will require that defendant to pay the full costs of formal
      service pursuant to Federal Rule of Civil Procedure
      4(d)(2).

10.   The clerk is directed to enter the standard qualified
      protective order pursuant to the Health Insurance
      Portability and Accountability Act.

11.   The clerk is directed to terminate Defendants Baldwin,
      Jeffreys, Williams, McLaughlin, Brannon, Conn, Lehman,
      Orkies, Schultz, Frost, Benton, McCarty, Sneed, Thull,
      Burle, Ek, Woods, Barrientes, Huffer, Wexford Nurse
      K.C., Lopez, Jones, Rayhill, Jaimet, White, Ferguson,
      Garza, Osmundson, and Awada.

12.   The clerk is directed to attempt service on Defendants
      Bautista, Steele, Pilger, Finninni, Parrish, Lindorff,
      Wexford Health Sources, Dorethy, Toops, Lippen, Collins,
      Meeks, and Perble pursuant to the standard procedures.

13.   Plaintiff’s motion for counsel [5] is denied, with leave to
      renew upon demonstrating that he made attempts to hire
      his own counsel. Pruitt v. Mote, 503 F.3d 647, 654-55
      (7th Cir. 2007). This typically requires writing to several
      lawyers and attaching the responses. If Plaintiff renews
      his motion, he should set forth how far he has gone in
      school, any jobs he has held inside and outside of prison,
      any classes he has taken in prison, and any prior
      litigation experience he has.

14.   Plaintiff’s Motion for a temporary restraining order or
      preliminary injunction [4] is denied. Fed. R. Civ. P. 65
      prohibits the Court from granting a TRO/injunction
      absent service of the defendants or an explanation why
      service should not be required. Further, the Constitution
      does not entitle Plaintiff to demand specific medical
      treatment. Plaintiff has not otherwise shown a
      reasonable likelihood of success on the merits.
      Foodcomm Int’l v Barry, 328 F.3d 300, 303 (7th Cir.
      2003).
15.   The clerk is directed to open a new case naming Kirk
      Osmundson and Dr. Awada as defendants. The clerk is
      also directed to file in the new case copies of Plaintiff’s
      complaint and this order. Plaintiff shall, within 21 days
      of this Order, file a petition to proceed in forma pauperis
      or pay the $400.00 filing fee in full in the new case.
      Failure to do so will result in dismissal of the new case
      without prejudice. If Plaintiff does not wish to pursue his
      claims against these defendants, he may file a motion to
      voluntarily dismiss in the new case.


          Entered this 30th day of March, 2020.



         s/ Harold A. Baker
       ___________________________________________
                   HAROLD A. BAKER
           UNITED STATES DISTRICT JUDGE
